TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00420-CV



        Richard Cheroske; David Penny; Blue Castle Property Management, LLC;
                  190 Orange Avenue; and Jean Stanzick, Appellants

                                                v.

                         El Patio, LLC d/b/a El Patio Motel, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
       NO. B-09-0977-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellee El Patio, LLC d/b/a El Patio Motel filed a notice of appellant 190 Orange

Avenue’s bankruptcy with this Court (In re: 190 Orange Avenue a/k/a 190 Orange Avenue, Inc.,

United States Bankruptcy Court, S.D. California, San Diego Division, Chapter 7, Cause No. 11-

11250-LT7). Accordingly, this appeal is stayed. See 11 U.S.C. § 362(a) (West 2004 & Supp. 2011);

Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the occurrence of an event which

allow the case to proceed. See Tex. R. App. P. 8.3(a).



Before Justices Puryear, Rose and Goodwin

Bankruptcy

Filed: September 30, 2011